M. ALI PANJWANI Partner DIRECT TEL:212-326-0820 DIRECT FAX:212-798-6319 ali.panjwani@pryorcashman.com October 1, 2013 Via Edgar Securities and Exchange Commission Division of Corporate Finance treet, N.E. Washington, D.C.20549 Attention: Ms. Mara L. Ransom Assistant Director Re: InterCloud Systems, Inc. (Formerly Genesis Group Holdings, Inc.) Registration Statement on Form S-1 File No. 333-185293 Dear Ms. Ransom: On behalf of InterCloud Systems, Inc. (formerly known as Genesis Group Holdings, Inc.) (the “Company”), and with reference to the above referenced Registration Statement on Form S-1 (the “Form S-1”), please be advised that the Company undertakes to file with the Securities and Exchange Commission as soon as practicable an amendment to the Company’s Annual Report on Form 10-K for the fiscal year ended December 31, 2012 and an amendment to the Company’s Current Report on Form 8-K, dated August 19, 2013, in each case incorporating the amendments previously discussed with the Staff in the Company’s correspondence with the Staff relating to the Form S-1. If the Staff has any questions with respect to the foregoing, please contact me at (212)326-0820 or Eric Hellige of this office at (212) 326-0846. Very truly yours, /s/ M. Ali Panjwani M. Ali Panjwani cc:Mr. Mark Munro
